DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The application of Gao et al. for a “control circuit and control method for smart lock” filed June 11, 2019 has been examined.  
This application claims foreign priority based on the application 201811240780.1 filed October 23, 2018 in China.  Receipt is acknowledged of papers submitted under 35 U.S.C 119(a) – (d), which papers have been placed of record in the file.  
 
 Claims 1-10 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over  Zhou et al. (CN 207424968) in view of Goldman (US# 5,339,662) and in view of Fisher (US# 7,420,456).

	Referring to claim 1, Zhou et al. disclose a control circuit for a smart lock (i.e. a Bluetooth electronic lock (page 1 lines 15 to 18; see Figures 1 and 2), comprising: a state detection unit (130) (i.e. a cylinder position control module), a main control chip (110) (i.e. a Bluetooth control chip), and a motor driving unit (140) (i.e. a drive motor) (i.e.  the Bluetooth electronic lock includes at least a control module 110, a low power control module 120, a cylinder position control module 130, a drive motor 140, and a lock cylinder 150) (page 2 lines 30-33; see Figures 1 to 2);
wherein the state detection unit (130) (i.e. the cylinder position control module) comprises a Hall sensor, the Hall sensor is disposed in a lock body of the smart lock (i.e. 
The cylinder position detection module 130 includes a Hall sensor and a micro switch; The control chip is connected to the Hall sensor) (page 2 lines 34; page 3 lines 2 to 5; see Figures 1-2 and 6); 
 the Hall sensor is configured to detect whether the state of the lock body is unlocked in position so as to form an auxiliary signal (i.e. the position of the lock cylinder is detected by the hall sensor and the micro switch, and the detection signal is sent to the control chip, and the control chip determines whether the electronic lock is in the open state or the closed state according to the position of the lock cylinder) (page 3 lines 2 to 5; see Figures 1-2 and 6); 
the main control chip (110) is configured to output a control signal according to the first in-position signal, the second in-position signal and the auxiliary signal (i.e. the control module 110 includes a Bluetooth-enabled control chip.  The control chip receives the Bluetooth signal or sends the Bluetooth signal.  The low power control module 120 includes a power circuit and an energy control circuit.  The cylinder position detection module 130 includes a Hall sensor and a micro switch. The control chip in the control module is connected to the output end of the power circuit, and the control chip is connected to the power consumption control circuit.  The control chip is connected to the Hall sensor. The control chip is connected to the micro switch.  The position of the lock cylinder is detected by the hall sensor and the micro switch, and the detection signal is sent to the control chip, and the control chip determines whether the electronic lock is in the open state or the closed state according to the position of the lock cylinder (page 3 lines 2 to 5; see Figures 1-3); and 
the motor driving unit (140) is configured to be connected to the motor (i.e. the Motoer; see Figure 8) and to drive the motor to rotate forward or reverse or stop rotating according to the control signal (page 3 lines 2-4; see Figures 1-3 and 8).
However, Zhou et al. did not explicitly disclose wherein the state detection unit comprises first and second optocoupler sensors; the first and second optocoupler sensors are respectively disposed in a lock body of the smart lock; 
the first optocoupler sensor is configured to detect whether state of the lock body is locked in position and a motor is retracted in position so as to form a first in-position signal;
the second optocoupler sensor is configured to detect whether the state of the lock body is unlocked in position and the motor is retracted in position so as to form a second in-position signal, 
In the same field of endeavor of an electronic lock, Goldman disclose wherein the state detection unit comprises first and second optical sensors (112 and 113); the first and second optocoupler sensors are respectively disposed in a lock body of the smart lock; the first optical sensor (112) is configured to detect whether state of the lock body is locked in position and a motor is retracted in position so as to form a first in-position signal; the second optical sensor (113) is configured to detect whether the state of the lock body is unlocked in position and the motor is retracted in position so as to form a second in-position signal (i.e. a solenoid armature 133 moves the bolt 105 between attracted and repelled positions. The solenoid armature 133 includes a pin 120 located therein, and the bolt 105 includes another pin 121 located therein. A washer 114 sits on the pin 120 to thereby move with the solenoid armature 133. As a result, an optical switch 114 detects the position of the washer 114. If the optical switch 112 receives a signal, the bolt 105 is locked. If, on the other hand, a second optical switch 113 receives a signal, the bolt 105 is unlocked) (column 6 lines 32 to 41; column 7 lines 48 to column 8 line 6; see Figures 11 to 14) in order to detect the position of the bolt to indicate the door is locked or unlocked to the user.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for using the locked or unlocked optical switches to receives the signals to indicate the bolt is in the locked or unlocked position taught by Goldman in the Bluetooth electronic lock with the cylinder position control module includes Hall sensor of Zhou et al. because using the locked or unlocked optical switches to receives the signals to indicate the bolt is in the locked or unlocked position would improve the security of electronic lock and use the effect of convenient degree.
However, Zhou et al. and Goldman did not explicitly disclose the state detection unit comprises first and second optocoupler sensors.
 In the same field of endeavor of an electronic lock, Fisher discloses using standard optocoupler sensors (column 12 lines 59 to 67; see Figures 17-19) in order to detect the motion of the linear actuator.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for using the optocouplers to provide linear travel of the linear actuator taught by Fisher in the Bluetooth electronic lock with the cylinder position control module includes Hall sensor of Zhou et al. in view of Goldman because using the standard optocouplers would provide an alternative part for detection locked or unlocked position of the bolt of the electronic lock.

Referring to claim 2, Zhou et al. in view of Goldman and Fisher disclose the control circuit for a smart lock according to claim 1, Zhou et al. disclose wherein the control circuit further comprises a lock body power supply control element (120), and the lock body power supply control element being turned on or off according to a control signal so as to energize or de-energize the lock body (page 2 lines 34 to 40; page 3 line 7; see Figures 1, 2 and 5).

Referring to claim 3, Zhou et al. in view of Goldman and Fisher disclose the control circuit for a smart lock according to claim 1, Zhou et al. disclose wherein the motor driving unit (140) comprises a motor drive chip, the motor drive chip is connected to the main control chip (110) through first and second voltage stabilizing resistors, and the motor drive chip is also connected to the main control chip through a detecting resistor (not shown) (i.e.  the Bluetooth electronic lock includes at least a control module 110, a low power control module 120, a cylinder position control module 130, a drive motor 140, and a lock cylinder 150; The control chip is connected to the drive motor.  The drive motor drives the cylinder core under the control of the control chip to realize unlocking or locking) (page 2 lines 30-33; page 3 lines 6-7; see Figures 1 to 2 and 8).

Referring to claim 4, Zhou et al. in view of Goldman and Fisher disclose the control circuit for a smart lock according to claim 1, Zhou et al. disclose wherein the control circuit further comprises a clock unit connected to the main control chip (110), the clock unit comprises a clock chip, and pins of the clock chip are also connected to an oscillator (see Figure 3, not label) (i.e. the control chip CC2540F256 is also connected to the clock circuit, and the chip PCF8563 is the clock chip) (page 3 lines 23-24; see Figures 1 to 3).

Referring to claim 10, Zhou et al. in view of Goldman and Fisher disclose a control method for a control circuit for a smart lock, the claim 10 same in that the claim 1 already addressed above therefore claim 10 is also rejected for the same obvious reasons given with respect to claim 1.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over  Zhou et al. (CN 207424968) in view of Goldman (US# 5,339,662) and in view of Fisher (US# 7,420,456) as applied to claim 4 and further in view of Warren et al. (US# 2017/0193762).


Referring to claim 5, Zhou et al. in view of Goldman and Fisher disclose the control circuit for a smart lock according to claim 4, however, Zhou et al. in view of Goldman and Fisher did not explicitly disclose wherein the control circuit further comprises a voice unit connected to the main control chip, the voice unit comprises a voice chip, and third and fourth voltage stabilizing resistors and a filter capacitor grounded at one end are connected between the voice unit and the main control chip.
In the same field of endeavor of an electronic circuitry of a smart home device, Warren et al. disclose wherein the control circuit further comprises a voice unit (1040) connected to the main control chip (1002), the voice unit (1040) comprises a voice chip, and third and fourth voltage stabilizing resistors (431 and 432) and a filter capacitor (435) grounded at one end are connected between the voice unit and the main control chip (page 4 paragraph 0041; page 7 paragraph 0062; see Figures 4, 9 and 10) in order to recognize user voice input into the smart lock.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for using the voice recognition system as user input into the smart lock taught by Warren et al. in the Bluetooth electronic lock with the cylinder position control module of Zhou et al. in view of Goldman and Fisher because using the voice recognition system as user input into the smart lock would provide an alternative input for detection locked or unlocked position of the bolt of the electronic lock.

Referring to claim 6, Zhou et al. in view of Goldman and Fisher and Warren et al. disclose the control circuit for a smart lock according to claim 5, Fisher discloses wherein the control circuit further comprises an indication unit (28) connected to the main control chip (230), the indication unit (28) comprises indicator light drive chips, and pins of the indicator light driving chips are respectively connected with indicator lights (column 8 lines 15-19; column 14 lines 34 to 39; see Figures 1 and 20).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over  Zhou et al. (CN 207424968) in view of Goldman (US# 5,339,662), in view of Fisher (US# 7,420,456) and in view of Warren et al. (US# 2017/0193762) as applied to claim 6 and further in view of Mittleman et al. (US# 9,871,399).

Referring to claim 7, Zhou et al. in view of Goldman, Fisher and Warren et al. disclose the control circuit for a smart lock according to claim 6, Zhou et al. disclose wherein the control circuit further comprises a Bluetooth unit respectively connected to the main control chip, and the Bluetooth unit includes a Bluetooth chip (page 1 lines 15-16, page 1 lines 31 to 33; page 2 lines 34-35; see Figures 1-2) and
Warren et al. disclose wherein the control circuit further comprises a touch unit respectively connected to the main control chip, and the touch unit comprises a touch chip (page 4 paragraph 0041; page 7 paragraph 0062; see Figures 4, 9 and 10) in order to recognize user voice input into the smart lock.
However, Zhou et al. in view of Goldman, Fisher and Warren et al. did not explicitly disclose wherein the control circuit further comprises a fingerprint unit connected to the main control chip, and the fingerprint unit comprises a fingerprint chip.
In the same field of endeavor of an electronic door lock, Mittleman et al. disclose wherein the control circuit further comprises a fingerprint unit (970) and a Bluetooth unit respectively connected to the main control chip, and the fingerprint unit comprises a fingerprint chip (975) (column 6 line 56 to column 7 line 7; see Figure 9) in order to recognize user biometric input into the smart lock for authorization.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for using the fingerprint authentication input module with authentication logic as user input into the smart lock for verification of the user taught by Mittleman et al. in the Bluetooth electronic lock with the cylinder position control module of Zhou et al. in view of Goldman, Fisher and Warren et al. because using the fingerprint authentication input module with authentication logic as user input into the smart lock for verification of the user would provide an alternative input for verification of the user in the electronic lock.
 
Allowable Subject Matter

Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Referring to claim 8, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations wherein the control circuit further comprises a power supply unit, the power supply unit comprises first, second and third power management chips which are respectively connected to a voltage stabilizing module, the first power management chips is connected to the indication unit, the touch unit, the clock unit, and the lock body power supply control element, the second power management chip is connected to the voice unit, and the third power management chip is connected to the Bluetooth unit.
 
Claim 9 depend either directly upon independent claim 8; therefore, these claims are also allowed by virtue of their dependencies.

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061. Fax number is (571) 273-3061.  The examiner can normally be reached on 8:00AM-5:00PM Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




 /NAM V NGUYEN/
Primary Examiner, Art Unit 2684